DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 8/30/2022 is acknowledged. Claims 1-4 and 6-8 are amended. Claim 5 is canceled. Currently, claims 1-4, and 6-14 are pending in the application with claims 9-14 being withdrawn from consideration.
Claims 1-4 and 6-8 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al. (WO 2016/180988) in view of Iketaki et al. (WO 2013/183549, Cite No. 6 in Foreign Patent Documents of IDS 7/19/2018 having an English equivalence of US 2015/0144200, which is relied herein).
Regarding claims 1 and 6-7, Po et al. discloses a polymer compound having a formula:

    PNG
    media_image1.png
    266
    525
    media_image1.png
    Greyscale
(see page 24)
Which has a first structural unit represented by formula
 

    PNG
    media_image2.png
    235
    213
    media_image2.png
    Greyscale

with W and W1 being the same or different, and representing an oxygen or a sulfur atom; Z and Y being the same or different and representing a nitrogen atom or a C-R4 group; R1, R2, and R4 represent hydrogen, alkyl group or group as claimed (see pages 24 and 10-12), or the structural unit above of Po et al. corresponds to the claimed structural unit represented by the formula (I). 
The polymer of Po et al. has a structural unit of A selected to be
 
    PNG
    media_image3.png
    163
    254
    media_image3.png
    Greyscale
(see the last paragraph of page 26 and table 2)
 With B1 represents a sulfur atom or an oxygen atom, Q1 and Q2 being the same or different and representing nitrogen or a C-R11, and R11, R17 representing hydrogen, linear or branched C1-C30 alkyl group, C1-C20 alkyl group or groups as claimed (see pages 27-28 and 25), or the structural unit A above of Po et al. corresponds to the claimed structure unit having the formula (II).
Po et al. discloses a large number of selections for R1, R2 and R17s (or claimed R1 through R4), in which the selections of R1 being different from R17 (or claimed R1 and R3) and R2 being different from R17 (or claimed R2 and R4), such that there is no case where R1 and R17 (or claimed R1 and R3) are the same and R2 and R17 ( or claimed R2 and R4) are the same at the same time, are among other selections.  Po et al. does not explicitly show or exemplify the polymer having R1 being different from R17 (or claimed R1 and R3) and R2 being different from R17 (or claimed R2 and R4), such that there is no case where R1 and R17 (or claimed R1 and R3) are the same and R2 and R17 (or claimed R2 and R4) are the same at the same time. 
However, it would have been obvious to one skilled in the art at the time the invention was made to have selected the groups R17s of the structural unit A (or R3 and R4 of the claimed structural unit having formula (II)) to be different from the groups R1 and R2 such that there is no case where R1 and R17 (or claimed R1 and R3) are the same and R2 and R17 ( or claimed R2 and R4) are the same at the same time, because such selections would involve nothing more than a mere selection of groups suggested by Po et al. 
Po et al. does not teach including a structural unit having formula (III) such as III-1 or III-15 as claimed in claims 1 and 6-7.
Iketaki et al. discloses further including a structural unit represent by the formula (III) of -Ar- such as III-1 or III-15 (see [0074], formulae 107, (3-2) including (3-2-1) to (3-2-6), (3-7), and [0097-0102]) to the 3-ring structural unit (see formula (1) or (2) and [0074]) such as indacen-4-none (see formula A-1 or A-2) from the standpoint of enhancement of short circuit current density of an organic photoelectric conversion device ([0096]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the polymer compound of Po et al. by incorporating the structural unit represented by the formula (III) such as III-1 or III-15 to enhance the short circuit current density of an organic photoelectric conversion device as taught by Iketaki et al.


Regarding claim 2, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses W, W1, B1s (or claimed X1, X2, X3 and X4) are selected to be all sulfur atoms (see claim 1 above; or pages 10-12 and 27-28) and Z, Y, Q2 and Q1 (or claimed Y1, Y2, Y3, Y4) are selected to be all C-H or C-R4 with R4 to be hydrogen (see claim 1 above, or page 10) and C-R11 with R11 to be hydrogen (see claim 1 above, or page 27).

Regarding claim 3, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses R1, R2 and R17s (or claimed R1, R2, R3, and R4) are an alkyl group of C1-C20 (or of 1 to 20 carbon atoms, see pages 11 and 28), and R1 and R2 are the same (see page 11) and R17s (or claimed R3 and R4) are the same (see page 28).

Regarding claim 4, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses the R1, R2, and R17s (or the claimed R1, R2, R3, R4) each independently an alkyl group of C1-C20, or 1-20 carbon atoms (see claim 1 above).
Po et al. discloses an overlapping range, but does not explicitly disclose the exact range of C12-C19, or 12 to 19 carbon atoms.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion C12-C19, or 12-19 carbon atoms, of the range C1-C20, or 1-20 carbon atoms disclosed Po et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 8, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses the polymer compound has the structural units repeated n times, wherein n is an integer ranging from 10-500 (see page 24). As such, the polymer of Po et al. will have a structural unit having the formula (IV) as claimed which is provided that the structural represented by the formula (IV) different from the structural unit represented by the formula (I) such as the second structural unit A, or the structural unit represented by the formula (II) such as the second indacen-4-one derivative.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the claimed invention shows remarkable high fill factor compared with comparable examples 2 and 3, Po does not disclose or suggest the structural unit represent by formula (III), and Iketaki does not teach high fill factor nor a compound having structural units (I), (II) and (III) as claimed. 
In the example 9, Applicant uses polymer P1:

    PNG
    media_image4.png
    261
    297
    media_image4.png
    Greyscale
to obtain a fill factor of 0.69.
In the comparative example 1, Applicant uses PI: 

    PNG
    media_image5.png
    326
    220
    media_image5.png
    Greyscale
and obtains a fill factor of 0.61.
In the comparative example 2, Applicant uses PII:

    PNG
    media_image6.png
    291
    211
    media_image6.png
    Greyscale
 and obtains a fill factor of 0.52.
In the comparative example 3, Applicant uses PIII:

    PNG
    media_image7.png
    262
    176
    media_image7.png
    Greyscale
and obtains a fill factor of 0.450.
The examiner replies that the example 9 does not show unexpected result of the claimed invention over the prior art, or Po (WO 2016/180988), for the following reasons:
First of all, polymers PII and PIII are not disclosed by Po.
Secondly, polymer P1 cannot represent the entire range of the claimed polymer compound.
Thirdly, fill factor is a calculated value based on the measured values of open circuit voltage (Voc) and short circuit current (Isc). Because Iketaki discloses enhancing the short circuit current density (e.g. Isc), or an actual measured value, that does not mean Iketaki does not teach the advantageous effect of high fill factor, or a theoretical value that is calculated from the actual value of short circuit current.
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). MPEP 716.02(e).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726